DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Cross Reference to Related Applications
2.	The present Application for Patent claims the benefit of U.S. Provisional Patent Application No. 63/035,591 by ELSHAFIE et al., entitled “TURBO-HARQ UPLINK CONTROL INFORMATION FEEDBACK COMPRESSION,” filed on 06/05/2020, assigned to the assignee hereof, and expressly incorporated by reference.

   Claims status
3.	This office action is a response to an application filed on 06/03/2021 in which claims 1-30 are pending for examination.
                                        
                                                           Drawings
4.	The Examiner contends that the drawings submitted on 06/03/2021 are acceptable for examination proceedings.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/14/2021.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1, 3, 4, 5, 6, 7,8, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. et al. (US 2018/0006791 A1), hereinafter “Marinier” in view of Akkarakaran et al. (US 2018/0302128 A1), hereinafter “Akkarakaran”. 
Regarding claim 1, Marinier discloses an apparatus for wireless communication at a user equipment (UE) (Figs. 1A-1C, 4, 5), comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Figs. 1A-1C, processor accessing information from, and store data in, any type of suitable memory, such as the non-removable memory and/or the removable memory) to cause the apparatus to: 
receive a data transmission for each of a plurality of component carriers over a wireless channel from a base station (paragraph [0240], receiving a plurality of transport blocks over a set of a plurality of configured carriers and generate HARQ-ACK feedback  for the plurality of transport blocks);
identify a feedback protocol to apply to the plurality of component carriers (paragraphs [0123], [0279], [0284], [0294], UCI request (e.g., by which the WTRU may determine what UCI to include in a given transmission) indicating that for cells for which HARQ A/N is to be reported); 
select a subset of the plurality of component carriers for which to report feedback information (paragraphs [0119], [0217], down-selection of ACKs to transmit autonomously by the WTRU) for the code block groups based at least in part on the feedback protocol (paragraphs [0119], [0217], the subset of ACKs to transmit by at least one of: a priority list and a semi-statically configured set of rules; in another example, the WTRU may decode an assignment in a cell in set A with codebook indicator (0000), then from Table 7 and Table 8, it may be determined that the codebook is the union of set A and the empty set, and therefore includes all cells in set A); 
generate the feedback information (paragraphs [0136], [0240], HARQ ACK/NACK bundling to bundle the HARQ ACK/NACK bits of some of the component carriers) based at least in part on the subset of the plurality of component carriers and the feedback protocol (paragraphs [0136], [0240], inclusion of HARQ-ACK feedback for a carrier based on a DAI field present in a downlink assignment for that carrier); and 
transmit a feedback message that indicates the feedback information for the subset of the plurality of component carriers to the base station (paragraphs [0008], [0009], determining PUCCH format based on the number of HARQ-ACK feedback bits and the number of CSI feedback bits; transmitting feedback message using the determined PUCCH format).
While Marinier implicitly refers to “each data transmission is associated with a number of code block groups” (paragraph [0240], plurality of transport blocks over a set of a plurality of configured carriers), Akkarakaran from the same or similar field of endeavor explicitly discloses instructions stored in the memory and executable by the processor to cause the apparatus (Fig. 3, 335-340) to: 
receive a data transmission for each of a plurality of component carriers (paragraphs [0061], [0062], [0065], [0066], a number of configured component carriers (CCs) for the UE) over a wireless channel from a base station (paragraphs [0061], [0062], [0065], [0066], multiple transport blocks over different MIMO layers, transport blocks that have multiple CBGs each with separate feedback processes), wherein each data transmission is associated with a number of code block groups (paragraphs [0061], [0062], [0065], [0066], DCI may include signaling that CBG #i of codeword #j of CC #k of RNTI #r of HARQ process #h shall be placed at the m-th bit in the feedback payload bitfield).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “instructions stored in the memory and executable by the processor to cause the apparatus to: receive a data transmission for each of a plurality of component carriers over a wireless channel from a base station, wherein each data transmission is associated with a number of code block groups” as taught by Akkarakaran, in the system of Marinier, so that it would support improved feedback for uplink or downlink transmissions based on the semi-static signaling and the dynamic signaling associated with radio resource control (RRC) or downlink control information (DCI) (Akkarakaran, paragraph [0005]).

Regarding claim 3, Marinier discloses the instructions are further executable by the processor to cause the apparatus to: receive an indication of the feedback protocol from the base station, wherein identifying the feedback protocol is based at least in part on receiving the indication (paragraphs [0279], [0284], [0294], request for the concerned UCI may be applicable to all configured (and/or also possibly active) serving cells of the WTRU's configuration, or to a subset thereof, e.g., as indicated by the signaled identities).

Regarding claim 4, Marinier discloses the indication of the feedback protocol is included in one of a radio resource control signal, a media access control (MAC) control element, or a downlink control information message (paragraphs [0279], [0284], [0294], DCI(UCI) indicating cells for which HARQ A/N is to be reported).

Regarding claim 5, Marinier discloses the feedback information comprises one or more of a channel quality index, a modulation and coding scheme, or a downlink control information miss detection (paragraphs [0006], [0183], [0287], UCI request signaling for CSI may be only applicable to periodic CSI (e.g., periodic CQI reporting) or, preferably, for any type of CSI including aperiodic CSI).

Regarding claim 6, Marinier discloses the instructions to identify the feedback protocol further are executable by the processor to cause the apparatus to: determine a maximum number of bits for the feedback information, wherein generating the feedback information is based at least in part on the maximum number of bits (paragraphs [0123], [0231], [0238], [0241], selection of a method for the generation of HARQ-ACK to apply in a particular subframe, and possibly of parameters thereof, may be determined according to payload of HARQ-ACK information bits, maximum payload accommodated by the PUCCH format).

Regarding claim 7, Marinier discloses the feedback protocol defines an order of priority of the component carriers (Figs. 4-5, HARQ A/N codebook determination), and comprises: 
determine a maximum size of the subset of the plurality of component carriers (paragraphs [0123], [0217], maximum payload accommodated by the PUCCH format); 
identify the component carriers that have a failed code block group (paragraph [0189], for example, the WTRU may receive downlink assignments for the sub-set of carriers 9, 10, 13, 14, 15 and 16 with codebook indicator “01” in every DL assignment; WTRU may miss DL assignment for carrier 12. The WTRU may not receive an assignment for carrier 11, which may have no assignment; WTRU may use the codebook carrying HARQ A/N for carriers 420, such as carriers {9, 10, 11, 12, 13, 14, 15, 16}, and include NACK for carriers 11 and 12); and 
include the highest priority component carriers (paragraphs [0119], [0189], priority ranking determined by the WTRU as a function of the content of the PDSCH) with at least one failed code block group in the subset of the plurality of component carriers up to the maximum size of the subset of the plurality of component carriers (paragraphs [0119], [0189], missing DL assignment for carrier 12), wherein generating the feedback information is based at least in part on the inclusion (paragraphs [0119], [0189], WTRU may rank the ACKed TB and transmit ACK feedback for the first TB, assuming the PUCCH has capacity to transmit n ACKS in any instance).

Regarding claim 8, Marinier discloses the order of priority of the component carriers is based on at least one of a component carrier index, a mapping of each component carrier to a priority level, a type of information included in the data transmission for each component carrier, a quality-of-service requirement for each component carrier, or a priority of the information included in the data transmission for each component carrier (paragraphs [0119], [0214], set of carriers may include up to 8 carriers (e.g., set A={1,2,3,4,5,6,7,8}, set B={9,10,11,12,13,14,15,16}, set C={17,18,19,20,21,22,23,24} and set D={25,26,2,28,29,30,31,32}); priority ranking determined by the WTRU as a function of the content of the PDSCH).

Regarding claim 15, Marinier discloses the feedback protocol defines a maximum number of component carriers to be included in the subset of component carriers, and wherein selecting a subset of the plurality of component carriers for which to report feedback information for the code block groups is based at least in part on the maximum number (Fig. 4, paragraphs [0123], [0119], [0189], payload of HARQ-ACK information bits, maximum payload accommodated by the PUCCH format, maximum payload accommodated by the PUSCH transmission, and an indication from a physical layer, MAC, or RRC signaling).

Regarding claim 16, Marinier discloses wherein the instructions are further executable by the processor to cause the apparatus to: encode additional feedback information for two or more component carriers into joint feedback information (paragraphs [0230], [0241], information from additional feedback groups (not initially selected) such that the total number of bits matches a valid payload size), wherein generating the feedback information is further based on the joint feedback information (paragraphs [0230], [0241], feedback group defined based on cells, cell groups and/or subframes).

Regarding claim 17, Marinier discloses the two or more component carriers are not included in the subset of component carriers (paragraphs [0230], [0241], also transmit information from additional feedback groups (not initially selected) such that the total number of bits matches a valid payload size).

Regarding claim 18, Marinier discloses the instructions are further executable by the processor to cause the apparatus to: determine that a size of the feedback information is less than a total size for the feedback message (paragraph [0230], [0241], In case the number of bits to be transmitted B, based on a selected subset of feedback groups, would be 60 bits, the WTRU may employ padding bits such that the total payload is 100 bits; the WTRU may also transmit information from additional feedback groups (not initially selected) such that the total number of bits matches a valid payload size), wherein encoding the additional feedback information is based on the determination that the size of the feedback information is less than the total size (paragraph [0230], [0241], padding bits when the number B of bits to transmit is lower than an allowed number of information bits B′).
Regarding claim 19, Marinier discloses the instructions to encode the additional feedback information further are executable by the processor to cause the apparatus to: apply a coding table to the additional feedback information to encode the joint feedback information (paragraphs [0136], [0240], the number of feedback bits is greater than the threshold and therefore n>B, then the WTRU may use convolutional coding; the set of encoded feedback bits may result from the convolutional coding).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 29, Marinier discloses a method of wireless communication at a base station (Figs. 1A-1C, 4, 5), comprising: 
identifying a feedback protocol to apply to a plurality of component carriers to determine feedback information (paragraph [0240], a plurality of transport blocks over a set of a plurality of configured carriers and generate HARQ-ACK feedback for the plurality of transport blocks); 
transmit an indication of the feedback protocol to a user equipment (UE) (paragraphs [0123], [0279], [0284], [0294], UCI request (e.g., by which the WTRU may determine what UCI to include in a given transmission) indicating that for cells for which HARQ A/N is to be reported); 
transmit a data transmission for each of the plurality of component carriers over a wireless channel to the UE (paragraph [0240], receiving a plurality of transport blocks over a set of a plurality of configured carriers and generate HARQ-ACK feedback  for the plurality of transport blocks); and 
receive a feedback message that indicates feedback information for a subset of the plurality of component carriers of the wireless channel (paragraphs [0061], [0062], [0065], [0066], multiple transport blocks over different MIMO layers, transport blocks that have multiple CBGs each with separate feedback processes) according to the feedback protocol from the UE (paragraphs [0061], [0062], [0065], [0066], a number of configured component carriers (CCs) for the UE).
While Marinier implicitly refers to “identifying a feedback protocol to apply to a plurality of component carriers to determine feedback information and transmit a data transmission for each of the plurality of component carriers over a wireless channel to the UE, wherein each data transmission is associated with a number of code block groups” (paragraph [0240], plurality of transport blocks over a set of a plurality of configured carriers), Akkarakaran from the same or similar field of endeavor explicitly discloses identifying a feedback protocol to apply to a plurality of component carriers to determine feedback information (Fig. 3, 335-340, paragraphs [0061], [0062], [0065], [0066], a number of configured component carriers (CCs) for the UE) and transmit a data transmission for each of the plurality of component carriers over a wireless channel to the UE (Fig. 3, 335-340, paragraphs [0061], [0062], [0065], [0066], multiple transport blocks over different MIMO layers, transport blocks that have multiple CBGs each with separate feedback processes), wherein each data transmission is associated with a number of code block groups (Fig. 3, 335-340, paragraphs [0061], [0062], [0065], [0066], DCI 335 may include signaling that CBG #i of codeword #j of CC #k of RNTI #r of HARQ process #h shall be placed at the m-th bit in the feedback payload bitfield).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying a feedback protocol to apply to a plurality of component carriers to determine feedback information and transmit a data transmission for each of the plurality of component carriers over a wireless channel to the UE, wherein each data transmission is associated with a number of code block groups” as taught by Akkarakaran, in the system of Marinier, so that it would support improved feedback for uplink or downlink transmissions based on the semi-static signaling and the dynamic signaling associated with radio resource control (RRC) or downlink control information (DCI) (Akkarakaran, paragraph [0005]).

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

9.	Claims 2, 10, 11, 13, 14, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. et al. (US 2018/0006791 A1), hereinafter “Marinier” in view of Akkarakaran et al. (US 2018/0302128 A1), hereinafter “Akkarakaran” in view of Lou et al. (US 2020/0374040 A1), hereinafter “Lou”.
Regarding claim 2, Marinier in view of Akkarakaran disclose the apparatus according to claim 1.
Neither Marinier nor Akkarakaran explicitly discloses “the instructions are further executable by the processor to cause the apparatus to: determine a reception status for each code block group of each of the data transmissions for each of the plurality of component carriers, wherein the feedback information is based at least in part on the reception status”.
However, Lou from the same or similar field of endeavor discloses the instructions are further executable by the processor to cause the apparatus to: determine a reception status for each code block group of each of the data transmissions for each of the plurality of component carriers (Figs. 3, 6, paragraphs [0138], [0160], the number of CBGs in error according to a value, such as a threshold), wherein the feedback information is based at least in part on the reception status (Figs. 3, 6, paragraphs [0138], [0160], based on such information: TB HARQ-ACK: if all of the CBGs in the TB (row wise in the table) are correctly decoded and TB CRC is passed, the TB HARQ-ACK bit may be set to 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions are further executable by the processor to cause the apparatus to: determine a reception status for each code block group of each of the data transmissions for each of the plurality of component carriers, wherein the feedback information is based at least in part on the reception status” as taught by Lou, in the combined system of Marinier and Akkarakaran, so that it would provide channel assignment, interference condition, spatial multiplexing condition, and traffic types according to group based bundling mechanism (Lou, paragraph [0162]).

Regarding claim 10, Marinier in view of Akkarakaran disclose the apparatus according to claim 1.
Neither Marinier nor Akkarakaran explicitly discloses “the feedback protocol defines an order of the component carriers, and comprises: identify the component carriers that have a failed code block group; and include those component carriers with at least one failed code block group in the subset of the plurality of component carriers based at least in part on the order, wherein generating the feedback information is based at least in part on the inclusion”.
However, Lou from the same or similar field of endeavor discloses the feedback protocol defines an order of the component carriers (Fig. 3), and comprises: 
identify the component carriers that have a failed code block group (paragraphs [0138], [0160], a value of 1 may indicate that the CBGi in TBj is correctly decoded or may indicate that nothing is transmitted on that CBG, while a value of 0 may indicate that the CBGi in TBj is not correctly decoded); and 
include those component carriers with at least one failed code block group in the subset of the plurality of component carriers based at least in part on the order, wherein generating the feedback information is based at least in part on the inclusion (paragraphs [0138], [0160], based on such information, the device may derive any of: (1) TB HARQ-ACK: if all of the CBGs in the TB (row wise in the table) are correctly decoded and TB CRC is passed, the TB HARQ-ACK bit may be set to 1, otherwise it may be set to 0; and (2) TB bundled CBG HARQ-ACK: for each column in the table, an AND operation may be applied. In other words, for column i, if CBGi for TB0 to TB3 are correctly decoded with value 1, then the TB bundled CBG HARQ-ACK bit i may be set to 1, otherwise it may be set to 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the feedback protocol defines an order of the component carriers, and comprises: identify the component carriers that have a failed code block group; and include those component carriers with at least one failed code block group in the subset of the plurality of component carriers based at least in part on the order, wherein generating the feedback information is based at least in part on the inclusion” as taught by Lou, in the combined system of Marinier and Akkarakaran, so that it would provide channel assignment, interference condition, spatial multiplexing condition, and traffic types according to group based bundling mechanism (Lou, paragraph [0162]).
Regarding claim 11, Marinier in view of Akkarakaran disclose the apparatus according to claim 1.
Neither Marinier nor Akkarakaran explicitly discloses “the feedback protocol defines a threshold number of failed code block groups, and comprises: identify those component carriers that have at least the threshold number of failed code block groups; and include the component carriers that have at least the threshold number of failed code block groups in the subset of the plurality of component carriers, wherein generating the feedback information is based at least in part on the inclusion”.
However, Lou from the same or similar field of endeavor discloses the feedback protocol defines a threshold number of failed code block groups (Fig. 3, number of CBGs that have error(s) (e.g., CBGs received with errors, CBGs in error, etc.)), and comprises: 
identify those component carriers that have at least the threshold number of failed code block groups (paragraphs [0138], [0160], determine the number of CBGs in error according to a value, such as a threshold); and 
include the component carriers that have at least the threshold number of failed code block groups in the subset of the plurality of component carriers, wherein generating the feedback information is based at least in part on the inclusion (paragraphs [0138], [0160], based on such information, the device may derive any of: (1) TB HARQ-ACK: if all of the CBGs in the TB (row wise in the table) are correctly decoded and TB CRC is passed, the TB HARQ-ACK bit may be set to 1, otherwise it may be set to 0; and (2) TB bundled CBG HARQ-ACK: for each column in the table, an AND operation may be applied. In other words, for column i, if CBGi for TB0 to TB3 are correctly decoded with value 1, then the TB bundled CBG HARQ-ACK bit i may be set to 1, otherwise it may be set to 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the feedback protocol defines a threshold number of failed code block groups, and comprises: identify those component carriers that have at least the threshold number of failed code block groups; and include the component carriers that have at least the threshold number of failed code block groups in the subset of the plurality of component carriers, wherein generating the feedback information is based at least in part on the inclusion” as taught by Lou, in the combined system of Marinier and Akkarakaran, so that it would provide channel assignment, interference condition, spatial multiplexing condition, and traffic types according to group based bundling mechanism (Lou, paragraph [0162]).

Regarding claim 13, Marinier in view of Akkarakaran and Lou disclose the apparatus according to claim 11.
Lou further discloses the threshold number of failed code block groups comprises a ratio of the failed code block groups in each component carrier to a total number of code block groups in that component carrier (Fig. 3, paragraphs [0137], [0138], a WTRU may determine whether a minor or major amount of CBGs are in error by comparing number of corrupted CBGs with N/2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the threshold number of failed code block groups comprises a ratio of the failed code block groups in each component carrier to a total number of code block groups in that component carrier” as taught by Lou, in the combined system of Marinier and Akkarakaran, so that it would provide channel assignment, interference condition, spatial multiplexing condition, and traffic types according to group based bundling mechanism (Lou, paragraph [0162]).

Regarding claim 14, Marinier in view of Akkarakaran and Lou disclose the apparatus according to claim 11.
Lou further discloses the threshold number of failed code block groups comprises a percentage of the failed code block groups in each component carrier (paragraphs [0137], [0138], number of CBGs in error according to a value, such as a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the threshold number of failed code block groups comprises a percentage of the failed code block groups in each component carrier” as taught by Lou, in the combined system of Marinier and Akkarakaran, so that it would provide channel assignment, interference condition, spatial multiplexing condition, and traffic types according to group based bundling mechanism (Lou, paragraph [0162]).

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

10.	Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. et al. (US 2018/0006791 A1), hereinafter “Marinier” in view of Akkarakaran et al. (US 2018/0302128 A1), hereinafter “Akkarakaran” in view of He et al. (US 2021/0051649 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/887,427 filed on 08/15/2019), hereinafter “He”.
Regarding claim 9, Marinier in view of Akkarakaran disclose the apparatus according to claim 1.
Neither Marinier nor Akkarakaran explicitly discloses “the instructions are further executable by the processor to cause the apparatus to: determine a conflict between a first component carrier and a second component carrier having a same priority; and select one of the first component carrier and the second component carrier  based on an order of the component carriers”.
However, He from the same or similar field of endeavor discloses the instructions are further executable by the processor to cause the apparatus to: 
determine a conflict between a first component carrier and a second component carrier having a same priority (paragraph [0128], intra-group collision may refer to a collision between multiple transmissions of a same priority level); and 
select one of the first component carrier and the second component carrier  based on an order of the component carriers (paragraph [0157], component carrier (CC) with a lower index has higher priority for transmission compared to CSI of CC with a larger CC index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions are further executable by the processor to cause the apparatus to: determine a conflict between a first component carrier and a second component carrier having a same priority; and select one of the first component carrier and the second component carrier  based on an order of the component carriers” as taught by He, in the combined system of Marinier and Akkarakaran, so that it would provide various priority levels and/or types of transmissions resolving collisions between two or more uplink transmissions according to different reliability and/or latency requirements (He, paragraph [0006]).

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Allowable Subject Matter
11.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 20, 29 and 30) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Lou discloses identify those component carriers that have at least the threshold number of failed code block groups (paragraphs [0138], [0160], determine the number of CBGs in error according to a value, such as a threshold); and include the component carriers that have at least the threshold number of failed code block groups in the subset of the plurality of component carriers, wherein generating the feedback information is based at least in part on the inclusion (paragraphs [0138], [0160], TB HARQ-ACK: if all of the CBGs in the TB (row wise in the table) are correctly decoded and TB CRC is passed, the TB HARQ-ACK bit may be set to 1, otherwise it may be set to 0).
The prior art, however, neither explicitly teaches nor suggests the instructions to include the component carriers that have at least the threshold number of failed code block groups further are executable by the processor to cause the apparatus to: prioritize the component carriers with the higher numbers of failed code block groups in the subset of the plurality of component carriers”, as recited by claim 12.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414